Name: Council Regulation (EEC) No 2226/88 of 19 July 1988 fixing standard qualities for certain cereals and categories of flour, groats and meal and the rules for fixing the threshold prices of these categories of products
 Type: Regulation
 Subject Matter: plant product;  consumption;  prices
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 /23 COUNCIL REGULATION (EEC) No 2226 / 88 of 19 July 1988 fixing standard qualities for certain cereals and categories of flour, groats and meal and the rules for fixing the threshold prices of these categories of products THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 2221 / 88 ( 2 ), and in particular Article 5 ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Article 1 The standard quality for which the threshold price for oats is fixed is defined as follows : ( a ) oats of a sound , genuine and merchantable quality , free from abnormal smell and live pests , of a colour proper to this cereal and of a quality corresponding to the average quality of oats harvested under normal conditions in the Community ; ( b ) moisture content : 14% ; ( c) total percentage of matter other than basic cereals of unimpaired quality: 3% , of which :  grain impurities : 2% ('grain impurities' means grains of other cereals and grains damaged by pests),  percentage of miscellaneous impurities : 1 % ('miscellaneous impurities' means weed seeds , damaged grains , extraneous matter , husks , dead insects and fragments of insects); ( d ) specific weight : 49 kilograms per hectolitre . Whereas the threshold prices for oats and the kinds of flour , groats and meal specified in Article 1 (c ) of Regulation (EEC) No 2727 /75 should correspond to specific standard qualities ; Whereas the standard qualities for which those prices are fixed should correspond as far as possible to the average qualities of those products harvested in the Community ; Whereas the threshold prices for flour , groats and meal should be so fixed as to enable the target prices for basic cereals to be attained and the protection of the processing industry to be ensured ; Whereas those objectives may be attained by fixing a threshold price which allows for the cost of manufacturing these products and an adequate level of protection for the processing industry ; Article 2 1 . The standard quality for which the threshold price for millet is fixed is defined as follows : ( a ) millet corresponding to the average quality of millet grown in Argentina ; ( b ) moisture content : 13% ; (c) total percentage of matter other than basic cereals of unimpaired quality : 17% , of which :  percentage of broken grains or husked grains : 15% , Whereas manufacturing costs may be determined by adding to the value of the cereal an amount representing the milling margin and by subtracting from the total thus obtained , where appropriate , a fixed amount for the value of meal or flour of inferior quality and other residues of milling; Whereas , however , when fixing the threshold price for groats and meal of common wheat , a fixed ration representing the relationship between the price of wheat flour and the prices of those products on Community markets should be taken as a basis ,  percentage of miscellaneous impurities : 2% ('miscellaneous impurities' means weed seeds , damaged grains , extraneous matter , husks , dead insects and fragments of insects). Article 3 ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 16 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 7 . The standard quality for which the threshold price for buckwheat is fixed shall correspond to buckwheat of commercial grade 2 of the Republic of South Africa . No L 197 / 24 Official Journal of the European Communities 26 . 7 . 88 Article 6 1 . The standard .quality for which the threshold price for rye flour is fixed is defined as follows : rye flour having an ash content of 812 milligrams per 100 grams of flour and a moisture content of 15,50% . 2 . The threshold price referred to in paragraph 1 shall be calculated in accordance with Article 5 ( 3 ) and (4 ), the word 'rye' being substituted for the words 'common wheat'. The fixed price for residues , whether or not sorted , shall be 96,72 ECU per tonne . Article 4 The standard quality for which the threshold price for canary seed is fixed is defined as follows : ( a ) canary seeds of a sound and fair marketable quality ; (b ) moisture content : 16% ; ( c ) total percentage of matter other than basic cereals of unimpaired quality : 3% , of which :  percentage of grain impurities : 2% ('grain impurities' means grains of other cereals and grains damaged by pests),  percentage of miscellaneous impurities : 1 % ('miscellaneous impurities' means weed seeds , damaged grains , extraneous matter , husks , dead insects and fragments of insects); (d ) specific weight : 70 kilograms per hectolitre . Article 7 1 . The standard quality for which the threshold price for groats and meal of common wheat is fixed is that of a product having a moisture content of 15,50% . 2 . The threshold price referred to in paragraph 1 shall be equal to the threshold price for wheat flour plus 8 % . Article 5 1 . The standard quality for which the threshold price for wheat flour is fixed is defined as follows : wheat flour having an ash content of 550 milligrams per 100 grams of flour and a moisture content of 15,50% , called 'type 550 wheat flour'. 2 . The threshold price referred to in paragraph 1 shall be calculated by adding together the components determined in accordance with paragraph 3 and subtracting from the amount thus obtained the factor determined in accordance with paragraph 4 . 3 . The components are the following: ( a ) the value of common wheat processed into flour , calculated from:  the quantity of common wheat , assessed at a fixed rate of 1 400 kilograms for the production of one tonne of flour ,  the threshold price for common wheat , taking into account the monthly graduation of this price ; (b ) an amount representing the milling margin , fixed at 30,22 ECU per tonne of common wheat for processing; ( c) an amount intended to ensure protection of the processing industry , fixed at 22,67 ECU per tonne of wheat flour . 4 . The factor to be subtracted is the value of the residues , calculated from :  the quantity of residues , assessed at a fixed rate of 372 kilograms per tonne of flour obtained ,  a fixed price for residues , whether or not sorted of 1 02 ,76 ECU per tonne . 5 . The threshold price for meslin flour shall be the same as that for wheat flour . Article 8 1 . The standard quality for which the threshold price for groats and meal of durum wheat is fixed is that of a product having a moisture content of 14,50% . 2 . The threshold price referred to in paragraph 1 shall be calculated by adding together the components determined in accordance with paragraph 3 and subtracting from the amount thus obtained the factors in accordance with paragraph 4 . 3 . The components are the following: ( a ) the value of durum wheat processed into groats and meal , calculated from:  the quantity of durumwheat , assessed at a fixed rate of 1 550 kilograms per tonne of groats and meal obtained ,  the threshold price for durum wheat , taking into account any monthly graduation of this price ; ( b ) the components specified in Article 5 ( 3 ) (b ) and ( c), the words 'durum wheat' and 'groats and meal of durum wheat' being substituted respectively for the words 'common wheat' and 'wheat flour'. 4 . The factors to be subtracted are the following: ( a ) the value of intermediate products , calculated from:  the quantity of intermediate products , assessed at a fixed rate of 162 kilograms per tonne of groats and meal of durum wheat obtained , 26 . 7 . 88 Official Journal of the European Communities No L 197 /25  the price of these products , calculated by adding together the components determined in accordance with Article 5 ( 3 ) ( a ) and (b ) and subtracting therefrom the factor determined in accordance with Article 5 (4 ), the amount thus obtained being reduced by 35 % ; (b ) the value of residues , calculated from:  the quantity of residues , assessed at a fixed rate of 357 kilograms per tonne of groats and meal of durum wheat obtained ,  the price of common wheat residues determined in accordance with the second indent of Article 5 (4 ), less 15% . standard qualities for common wheat , rye , barley, maize and durum wheat ( x ), as last amended by Regulation (EEC) No 2094 / 87 ( 2 ); (b ) the methods for determining of matter other than basic cereals of unimpaired quality and of the moisture content shall be defined in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727 / 75 . Article 10 1 . Council Regulation (EEC) No 2734 / 75 is hereby repealed . 2 . References to Regulation (EEC) No 2734 /75 shall be construed as references to this Regulation . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . Article 9 For the purposes of this Regulation : (a ) matter other than basic cereals of unimpaired quality shall be as defined in Annex I of Council Regulation (EEC) No 2731 / 75 of 29 October 1975 , fixing This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS 0 ) OJ No L 281 , 1 . 11 . 1975 , p . 22 . ( 2 ) OJ No L 196 , 17 . 7 . 1987 , p . 1 .